Citation Nr: 0823146	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  07-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for internal derangement of the right knee with a lateral 
meniscal tear, occasional locking, and post-operative 
residuals of a biceps femoris tendon repair from January 31, 
1996, to September 11, 1997; from November 1, 1997, to July 
11, 2005; and from September 1, 2005.  

2.  Entitlement to an effective date earlier than July 12, 
2005, for service connection for a surgical scar of the right 
knee associated with internal derangement of the right knee, 
a lateral meniscal tear, occasional locking, and post-
operative residuals of a biceps femoris tendon repair. 

3.  Whether there was clear and unmistakable error in a 
rating decision of May 23, 1997, denying entitlement to 
service connection for a gastrointestinal disorder, to 
include an irritable bowel syndrome.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in September 
and October 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, granting 
entitlement of the veteran to service connection for internal 
derangement of the right knee with a lateral meniscal tear, 
occasional locking, and post-operative residuals of a biceps 
femoris tendon repair, and, in pertinent part, assigning a 10 
percent schedular evaluation therefor for the periods from 
January 31, 1996, to September 11, 1997; from November 1, 
1997, to July 11, 2005; and from September 1, 2005.  Service 
connection was also established for a surgical scar of the 
right knee, effective from July 12, 2005.  By such action, 
the RO determined that there was no clear and unmistakable 
error (CUE) in a rating decision of May 1997 which denied the 
veteran's original claim for entitlement to service 
connection for a gastrointestinal disorder, inclusive of 
irritable bowel syndrome (IBS).  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO in Salt Lake City, Utah, 
in July 2007.  A transcript of that proceeding is of record.  
The veteran was not then represented by a veterans' service 
organization, attorney, or agent, as he had revoked a 
previously executed power-of-attorney in favor of a service 
organization in September 2005 and did not then authorize any 
other person or organization to represent his interests in 
this appeal.  

To the extent that the veteran is advancing any original 
claim or claim to reopen for entitlement to service 
connection for tinnitus, a cervical spine disorder, and/or a 
gastrointestinal disorder inclusive of an IBS, or a claim for 
increase for a right knee scar, such matters have not been 
developed or certified for the Board's review at this time 
and are not herein addressed.  Rather, such issues are 
referred to the RO for any and all indicated action.  

The issue of the veteran's entitlement to an initial rating 
in excess of 10 percent for internal derangement of the right 
knee with a lateral meniscal tear, occasional locking, and 
post-operative residuals of a biceps femoris tendon repair 
from January 31, 1996, to September 11, 1997; from November 
1, 1997, to July 11, 2005; and from September 1, 2005, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a right knee disorder 
was pending since March 1996 and entitlement arose to service 
connection for a right knee scar from a biceps femoris tendon 
repair as of the date of initial surgery, September 12, 1997, 
which is the date sought by the veteran.  

2.  The veteran has failed to plead a valid claim of CUE of 
fact or law as to an RO decision of May 23, 1997, in which 
the veteran's entitlement to service connection for a 
gastrointestinal disorder, to include an IBS, was denied.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of 
September 12, 1997, for entitlement to service connection for 
a surgical scar of the right knee associated with internal 
derangement of the right knee, a lateral meniscal tear, 
occasional locking, and post-operative residuals of a biceps 
femoris tendon repair, have been met.  38 U.S.C.A. §§ 5101, 
5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.400 
(2007).  

2.  The pleading requirements for a valid CUE claim are 
legally insufficient; the proper remedy is dismissal of the 
veteran's challenge to an RO decision of May 23, 1997, 
denying entitlement to service connection for a 
gastrointestinal disorder, to include an IBS.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date:  Service Connection for a Right Knee 
Scar

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).  The VCAA has 
also been the subject of various holdings of Federal courts. 
However, as the Board herein finds that there is a legal and 
evidentiary basis for the assignment of the effective date 
sought by the veteran for a grant of service connection for a 
surgical scar of the right knee, the need to discuss VA's 
efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Further, the mere presence of medical evidence in the 
record does not establish an intent on the part of the 
veteran to seek service connection for the benefit in 
question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2007).  If a claim for 
disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences "a 
reasonable probability of entitlement to benefits," may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  38 C.F.R. § 3.157(a), 
(b)(2), (3) (2007).  When determining the effective date of 
an award of compensation benefits, the Board is required to 
review all the communications in the file, after the last 
final disallowance of the claim that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002).

The veteran takes issue with effective date assigned by the 
RO in September 2006 with respect to his grant of entitlement 
to service connection for a right knee surgical scar, the 
date being July 12, 2005, noting that the initial operative 
procedure for a biceps femoris tendon repair was undertaken 
in September 1997.  Thus, an effective date from the date of 
initial right knee surgery in September 1997 is sought.  

By its September 2006 determination, the RO found that the 
right knee scar was associated with the veteran's service-
connected internal derangement of his right knee, a lateral 
meniscal tear, occasional locking, and post-operative 
residuals of a biceps femoris tendon repair.  It was then 
further determined that the surgical scar of the right knee 
was sufficiently dissimilar from the remainder of his right 
knee disablement so as to warrant a separate grant of service 
connection and assignment of a separate rating therefor.  

It is significant that the RO by the same September 2006 
action also granted service connection for internal 
derangement of the right knee with a lateral meniscal tear, 
occasional locking, and post-operative residuals of a biceps 
femoris tendon repair, effective from January 31, 1996, 
notwithstanding rating action in May 1996 that denied 
entitlement of the veteran to service connection for 
arthritis of the knees.  The RO in September 2006 determined, 
in pertinent part, that the veteran had applied for service 
connection for a right knee disorder in March 1996 and that 
the denial of service connection for a right knee disorder 
effectuated in May 1996 was clearly and unmistakably 
erroneous, based on in-service complaints of right knee 
problems and VA examination findings obtained within a short 
period after service yielding a diagnosis of internal 
derangement of the right knee with meniscal tearing, 
effusion, minimal to moderate symptoms, and occasional 
locking.  On the basis of the foregoing, the existence of a 
claim for service connection for right knee disability, 
inclusive of scarring, since March 1996 must be conceded.  

As a claim for service connection for right knee disablement 
was pending since March 1996, this case turns on the question 
of what date entitlement arose to service connection for a 
right knee scar from surgery for treatment of service-
connected internal derangement of the right knee.  The RO 
noted that the date of surgery was July 12, 2005, based on a 
operative report from Intermountain Health Care indicating 
that the veteran submitted to a surgical procedure on July 
12, 2005, for reattachment of the distal right biceps femoris 
to the fibular head.  However, the veteran indicates that 
such procedure was initially undertaken in September 1997 and 
he produces documentary evidence that such surgery was 
undertaken at the VA Medical Center in Salt Lake City, Utah, 
in September 1997.  It, too, is noteworthy that the RO, by 
its September 2006 grant of service connection for internal 
derangement of the right knee and associated entities, 
assigned a temporary total rating from September 12, 1997, 
the date of surgery, based on the veteran's need for 
convalescence from right knee surgery.  As the surgical 
procedure undertaken in September 1997 was similar, if not 
identical, to that performed in July 2005, and inasmuch as it 
is neither alleged nor shown that any surgical involvement of 
the right knee preceded the September 1997 surgery, the 
assignment of an effective date of September 12, 1997, for a 
grant of service connection for a surgical scar of the 
veteran's right knee associated with his service-connected 
internal derangement of the right knee is clearly warranted 
in this instance.  The veteran is advised that the rating to 
be assigned, effective from September 12, 1997, is not herein 
addressed, but such matter will be subsequently considered by 
the RO, following any needed development such as obtaining 
all pertinent VA treatment records, when it effectuates this 
Board decision.  

CUE

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Given the parameters of the law surrounding CUE claims, 
however, the duties to notify and assist imposed by the VCAA 
are not applicable where CUE is claimed in prior RO 
decisions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  As 
noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Id. 
at 178-9.  Moreover, that litigant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Id.

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1)  Either the correct facts, as they were known at the 
time, were not before the adjudicator (that is, more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law which existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error." It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Preliminary to an examination of the veteran's specific 
allegations of CUE, the Board must first ascertain whether 
the RO's decision of May 23, 1997, is subject to a claim of 
CUE, to include the question of whether finality attached to 
such RO determination.  The record reflects that the veteran 
executed his initial VA compensation claim in March 1996, and 
as part of the development of such claim, he was afforded a 
VA medical examination, findings from which resulted in entry 
of a diagnosis of a history of symptoms compatible with a 
functional bowel syndrome of four years' duration.  A claim 
for service connection for an IBS was raised by the veteran 
in August 1996, and by rating action in May 1997, the RO 
denied entitlement to service connection for a chronic 
gastrointestinal disability, to include an IBS.  Review of 
the RO's decision of May 23, 1997, indicates that the 
veteran's claim was denied as not being well grounded, with 
the RO finding that there was no showing of a chronic 
gastrointestinal disorder either in service or after service.  
Following notice to the veteran in June 1997 of the adverse 
action and of his appellate rights, no timely appeal was 
initiated, thereby rendering the May 1997 decision final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

As for the May 1997 denial, the veteran assigns error therein 
on the basis that the RO was factually incorrect when it 
determined that there was no diagnosis of an IBS in service 
and he cites what he refers to as an April 1996 diagnosis of 
an IBS of four years' duration as proof that the entity 
diagnosed had its onset in service.  He further contends that 
the RO incorrectly found that there were no pertinent 
symptoms on the VA examination in April 1996 or 
identification of current disability.  Such conclusion does 
not, in the veteran's opinion, take into consideration the 
nature of an IBS, symptoms of which are not always present 
and of which he submits information from the internet.  From 
the veteran's viewpoint, it was irrelevant that no symptoms 
of his IBS were then present.  Lastly, the veteran argues 
that it was erroneous for the RO to deny his claim on the 
basis that he failed to appear for a VA medical examination, 
notice of which he claims was never received.  

The allegations of CUE advanced are reflective merely of a 
disagreement on the part of the veteran as to how the facts 
of record in May 1997 were interpreted by the RO and such do 
not form the basis for a valid CUE claim.  There is no viable 
contention that there was any error of commission or omission 
as to any fact or, or that the statutory or regulatory 
provisions extant at that time were overlooked or incorrectly 
applied.  In total, the veteran has failed to set forth 
allegations that there was other than tenable basis for the 
RO's decision in May 1997, denying his original claim for 
service connection for a gastrointestinal disorder.  As he 
maintains only that the facts, as they were known at the 
time, were misinterpreted by the RO, the conflict over the 
interpretation of the facts presented is insufficient to rise 
to the level of CUE, as it is noted that the error must be of 
such significance as to be undebatable.  Damrel, Russell, 
supra.

Contrary to the veteran's assertions, the RO in May 1997 
acknowledged the veteran's receipt of in-service medical 
treatment for abdominal complaints on several occasions, and 
cited diagnoses of acute gastroenteritis and viral 
gastroenteritis which had been offered by service department 
medical personnel, noting that no chronic gastrointestinal 
disorder was shown.  There was nothing in the record in May 
1997 to indicate that a diagnosis of an IBS had been recorded 
in service, as was then noted by the RO, and to the extent 
that the veteran relies on the "diagnosis" entered on the 
VA medical examination in April 1997 as proof that an IBS 
began in service, any such reliance is misplaced, as no 
diagnosis of an IBS was made at that time.  The veteran's 
attention is directed to the only pertinent clinical 
impression then noted, that of a "(h)istory of symptoms 
compatible with functional irritable bowel syndrome with 
duration during the past four years."  Medical evidence then 
on file did not disclose the presence of a current 
gastrointestinal disease, and a history of gastrointestinal 
symptoms alone falls short of any showing of a current 
disability, regardless of when the history of symptoms began.   

The veteran's submission of internet data for the purpose of 
showing that his claimed IBS is subject to waxing and waning 
in terms of its clinical manifestations has no bearing on 
this inquiry, as only the evidence of record at the time of 
the RO's decision is for consideration.  To the extent that 
the veteran is alleging that the RO in 1997 failed to develop 
fully the record, any breach by VA of its duty to assist the 
veteran in the development of all pertinent facts, cannot 
form a basis for a claim of CUE because such a breach creates 
only an incomplete record rather than an incorrect one.  
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  If the 
facts contained in the record at the time the decision is 
entered are correct, the decision is not erroneous, although 
not embodying all of the relevant facts.  Id.

Moreover, there is no indication that the RO denied the 
veteran's claim in May 1997 on the basis of his failure to 
report for an additional VA medical examination pursuant to 
38 C.F.R. § 3.655 or other legal authority.  Rather, it 
appears that, in the absence of a showing of chronic 
gastrointestinal disability in service or thereafter, the RO 
was attempting to assist the veteran in substantiating his 
claim by affording him another opportunity to obtain medical 
evidence to document its existence and any linkage between 
current disability and pertinent in-service manifestations.  
Pursuant to the May 1997 action, the RO concluded that the 
veteran had failed to report for the September 1996 
examination without explanation, and on the basis of the 
record as it then existed, it was determined that there was 
no showing of a chronic gastrointestinal disability either in 
service or during post-service years and to that extent, the 
claim advanced was not well grounded.  

In view of the veteran's failure to plead a valid CUE claim, 
this portion of the appeal must be dismissed, without 
prejudice to refiling of a CUE claim regarding the rating 
decision of May 23, 1997.  See, e.g., Simmons v. Principi, 17 
Vet. App. 104 (2003).


ORDER

An effective date of September 12, 1997, for the grant of 
service connection for a surgical scar of the right knee 
associated with internal derangement of the right knee, a 
lateral meniscal tear, occasional locking, and post-operative 
residuals of a biceps femoris tendon repair, is granted.  

The veteran's appeal as to whether there was CUE in a rating 
decision of May 23, 1997, denying service connection for a 
gastrointestinal disorder, to include an IBS, is dismissed.  


REMAND

By this appeal, the veteran also seeks an initial rating in 
excess of 10 percent for internal derangement of his right 
knee with a lateral meniscal tear, occasional locking, and 
post-operative residuals of a biceps femoris tendon repair, 
for the periods from January 31, 1996, to September 11, 1997; 
from November 1, 1997, to July 11, 2005; and from September 
1, 2005.  The veteran has offered testimony that, following a 
VA medical examination in 1996, he underwent VA outpatient 
evaluation which led to the conduct of right knee surgery in 
September 1997.  The veteran, too, has submitted VA treatment 
records compiled from May to October 1997, but records 
relating to the September 1997 surgery are absent from the 
claims folder and it is unknown whether the records submitted 
by the veteran himself comprise all of the pertinent VA 
treatment records compiled prior to June 1999.  Notice is 
taken that no other VA treatment records prior to June 1999, 
other than those submitted by the veteran, are currently 
within the file.  It, is also noteworthy that nearly three 
years have elapsed since the disorder in question was last 
evaluated by VA.  Remand is thus advisable, if not required, 
to ensure that the record is as complete as possible for the 
initial rating of the veteran's right knee disorder, and that 
the current severity of such disorder is adequately 
identified from a medical standpoint.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.159 (2007), 
the RO/AMC should notify the veteran of 
what information and evidence are still 
needed to substantiate his claim for an 
initial rating in excess of 10 percent 
for internal derangement of his right 
knee with a lateral meniscal tear, 
occasional locking, and post-operative 
residuals of a biceps femoris tendon 
repair, for the periods from January 31, 
1996, to September 11, 1997; from 
November 1, 1997, to July 11, 2005; and 
from September 1, 2005.  Also, he should 
again be reminded that, if requested, VA 
will assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  Any and all pertinent VA examination 
and treatment records, not already on 
file and, in particular, those compiled 
since June 1999, should be obtained for 
inclusion in the veteran's claims folder.  
Included therein should be complete 
records relating to the veteran's right 
knee surgery at the VA Medical Center in 
Salt Lake City, Utah, on or about 
September 12, 1997, which should also be 
obtained for association with the other 
evidence on file.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic or joints 
examination in order to ascertain the 
nature and etiology of his service-
connected internal derangement of his 
right knee with a lateral meniscal tear, 
occasional locking, and post-operative 
residuals of a biceps femoris tendon 
repair.  The claims folder should be 
furnished to the examiner for use in the 
study of this case and his/her report of 
such examination should indicate whether 
the claims folder was received and 
reviewed.

Such examination should entail a review 
of the relevant medical and X-ray 
evidence in the claims file, as well as 
the conduct of a comprehensive physical 
examination and any tests that are deemed 
necessary to evaluate the current 
severity of the disorder at issue.  Range 
of motion studies should be undertaken 
and the examiner should be asked to note 
any additional limitation of motion of 
the right knee due to pain or flare-ups 
of pain, supported by objective findings, 
or any additional limitation of motion 
due to weakness, excess fatigability, 
incoordination or any other symptom or 
abnormal objective finding.

4.  Lastly, the issue of the veteran's 
entitlement to an initial rating in 
excess of 10 percent for internal 
derangement of his right knee with a 
lateral meniscal tear, occasional 
locking, and post-operative residuals of 
a biceps femoris tendon repair, for the 
periods from January 31, 1996, to 
September 11, 1997; from November 1, 
1997, to July 11, 2005; and from 
September 1, 2005, should be 
readjudicated on the basis of all 
governing law and regulations, to include 
all applicable VA General Counsel 
opinions.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


